IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

ROBIN THOMAS,

Plaintiff,

AETNA LIFE INSURANCE COMPANY,

)
)
)
)
)
Vv. ) Civil Action No. 1:19-cv-611
)
)
)
)
Defendant. )

)

MEMORANDUM OPINION

 

THIS MATTER comes before the Court on cross-motions for
summary judgment filed by Defendant Aetna Life Insurance Company
(“Defendant” or “Aetna”) and Plaintiff Robin Thomas
(“Plaintiff”) pursuant to Fed. R. Civ. P. 56.

Plaintiff, a female born in 1955, was formerly employed by
Booz Allen Hamilton as an IP business operations lead. This
sedentary job required her to provide financial analysis and
work with a computer. While employed, she participated in the
Group Long Term Disability Plan (“Plan”), which is insured by
Aetna Policy Number GP-800105 (“Policy”) and governed by ERISA.
Plaintiff now alleges that she is entitled to long-term
disability benefits under the Plan after suffering injuries ina

car accident.
Under the Policy, “disability” is defined as the inability
to perform “the material duties of [an employee’s] own
occupation solely because of an illness, injury or disabling
pregnancy-related condition” and an earning capacity of 80% or
less than the insured’s pre-disability earnings. After the first
twenty-four months of disability, the Policy requires one to be
unable to work at any reasonable occupation. The Policy’s appeal
process permits an insured to supply additional evidence for
Aetna’s consideration in the event of an adverse termination.
Notably, under the Policy, Aetna is provided “discretionary
authority to determine whether and to what extend eligible
employees and beneficiaries are entitled to benefits.”

On February 13, 2017, Plaintiff was in a car accident and
subsequently stopped working. On February 17, 2017, Plaintiff
visited pain-management physician Dr. Thomas Nguyen of the
Virginia Spine Institute. Dr. Nguyen thought Plaintiff showed
signs of a concussion; he recommended physical therapy and
continued use of oxycodone to help with pain.

On March 22, 2017, Plaintiff visited neurologist Dr. Kevin
Crutchfield. The neurological exam was essentially normal, while
the musculoskeletal exam revealed some limited cervical
rotation. While he prescribed new medication and recommended a
steroid injection and nerve block, Dr. Crutchfield ultimately

did not believe these issues should keep Plaintiff from working

2
and instructed her to make ergonomic accommodations while
working. Plaintiff received short-term disability benefits
beginning the month of February 2017.

Follow-up exams produced the same results. Two exams by Dr.
Crutchfield, on April 14 and May 11, 2017, again were normal
except for some limited cervical range of motion. Dr.
Crutchfield referred Plaintiff for an occipital nerve release,
noting that almost 100% of patients have resolution of their
symptoms. Plaintiff did not pursue this treatment. On May 23,
2017, Plaintiff visited the Fairfax Family Practice Concussion
Center with Dr. Mare Childress, Dr. Timothy Yu and Jon Almquist,
ATC, VATL. Notes from these visits indicate that Plaintiff had
not been compliant with recommended exercises and that she sat
at home doing nothing. Dr. Childress formulated an exercise
program with Mr. Almquist. Notes from Dr. Nguyen’s additional
treatment in spring and summer 2017 show improvement in
Plaintiff£’s pain symptoms and her examinations continued to be
normal, aside from some spinal tenderness. Dr. Crutchfield also
repeatedly conducted examinations in which Plaintiff exhibited
normal mental status.

Independent reviews by other Board-certified physicians
also found that Plaintiff could work. Dr. Jerome Siegel
discussed Plaintiff’s condition with two of the treating

physicians. Mr. Almquist reported that his examinations did not
demonstrate any serious orthopedic or neurologic abnormalities,
that Plaintiff had not returned for treatment for at least two
months and that she had been non-compliant with follow-up. He
could not, therefore, support any ongoing restrictions after
June 6, 2017. Dr. Siegal also spoke with Dr. Nguyen, who
concurred that Plaintiff should be physically capable of
returning to work. Dr. Siegal attempted to contact Dr.
Crutchfield, but his calls were not returned. Based on his
review of the records and conversations with treating
physicians, Dr. Siegal concluded there was no evidence of
cognitive impairment. Although Plaintiff had a few months of
increased symptomology after the accident, Dr. Siegal opined
that she should have been physically capable of returning to
work by June 6, 2017.

On July 31, 2017, Aetna wrote to Plaintiff informing her
that her claim for long-term disability benefits was denied
because she was not disabled under the Policy as of August 21,
2017, the effective date of her long-term disability benefit
eligibility. Aetna’s denial letter provided the above stated
facts, noting the conclusions of Mr. Almquist, Dr. Nguyen, and
Dr. Siegel. Aetna provided Plaintiff with information regarding
appealing the denial and detailed information it would need to

consider her appeal.
On August 1, 2017, Plaintiff appealed the denial. During
the appeals process, Aetna provided Plaintiff with two
extensions to submit additional information for review. However,
the treatments obtained during this period continued to reflect
that no symptoms prevented Plaintiff’s return to work. On August
7, 2017, Plaintiff was examined by Dr. Crutchfield. The exam was
again normal and Dr. Crutchfield recommended that Plaintiff
consult a behavioral health psychologist to discuss the
psychological impact of her pain. Notes from Plaintiff’s
physical therapy sessions indicate improvement, including an
August 9, 2017 note from Richard Banton that Plaintiff’s neck
pain was getting better and the intensity of her headaches had
decreased with therapy. Independent medical reviews further
confirmed that Plaintiff was capable of working. September 19,
2017, Dr. David Hoenig, Board-certified in Neurology and Pain
Medicine, reviewed Plaintiff£’s medical records and concluded
that Plaintiff had no specific functional impairment from a
neurological perspective from July 24, 2017 and onward. The only
restrictions he found appropriate would be to limit Plaintiff
from climbing or performing tasks around heights because of
periodic sensations of dizziness. On September 5, 2017, Dr. John
Pelletier, Board-certified in Psychology, Rehabilitation
Psychology and Neuropsychology, found Plaintiff’s physical and

mental status examinations to be normal and concluded that
Plaintiff should be capable of performing daily tasks. On
October 30, 2017, Dr. Behzad Emad, Board-certified in Pain
Medicine and Physical Medicine and Rehabilitation, reviewed the
records and concluded that Plaintiff’s neck and lower back pain
were substantiated by exam findings, but he did not believe
these issues prevented Plaintiff from working. With certain
recommended restrictions, Dr. Emad believed Plaintiff could work
full-time.

Based upon these evaluations, the administrative record and
additional materials obtained by Aetna or provided by Plaintiff,
Aetna upheld the denial on December 6, 2017. Plaintiff filed a
complaint in this Court on May 18, 2019. Plaintiff and Defendant
filed motions for summary judgment on November 22, 2019.
Discovery is complete, and their case is ripe for summary
judgment.

Under Federal Rule of Civil Procedure 56, summary judgment
is appropriate when there is no genuine issue of material fact
and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.

 

317, 322 (1986). When reviewing a motion for summary judgment,
the court must view the evidence in the light most favorable to
the non-moving party. See Dennis v. Columbia Colleton Med. Ctr.,
Inc., 290 F.3d 639, 644-45 (4th Cir. 2002). Summary judgment may

be entered when a party “fails to make a showing sufficient to

6
establish the existence of an element essential to that party’s
case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The

 

“mere existence of a scintilla of evidence in support of the
[nonmovant’s] position will be insufficient” to find an issue of

material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 

252 (1986).

An administrator’s denial of benefits is reviewed under an
abuse-of-discretion standard when the ERISA plan confers
discretionary authority upon the administrator. Booth v. Wal-

Mart Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d 335,

 

341 (4th Cir. 2000); see Firestone Tire & Rubber Co. v. Bruch,

 

489 U.S. 101 (1989). The Policy in this case provides Aetna with
discretionary authority to determine whether eligible employees
are entitled to benefits and to construe the Policy and other
Plan terms. Because the Policy language grants Aetna full
discretionary authority over both eligibility determinations and
interpretation of applicable terms, Aetna’s denial of
Plaintiff’s claim is reviewed under an abuse-of-discretion
standard.

Within the ERISA context, the abuse-of-discretion standard

equates to reasonableness. See Evans v. Eaton Corp. Long Term

 

Disability Plan, 514 F.3d 315, 322 (4th Cir. 2008) (citing

Firestone, 489 U.S. at 109-10). A decision is reasonable when it
is the “result of a deliberate, principled reasoning process”

supported by substantial evidence. Williams v. Metropolitan Life

 

Ins. Co., 609 F.3d 622, 630 (4th Cir. 2010). Under this
standard, the court owes the administrator “a duty of deference”
and serves a “secondary rather than primary role in determining
a Claimant’s right to benefits.” Evans, 514 F.3d at 323. In this
role, a court will uphold a decision if it is reasonable, “even
if [the court] would have come to a contrary conclusion

independently.” Frankton v. Metro. Life Ins. Co., No. 09-2184,

 

2011 U.S. App. LEXIS 10542, at *9 (4th Cir. May 23, 2011). In
making its evaluation, the court may review only the evidence
that was before the plan administrator at the time it denied the

claims at issue. Bernstein v. CapitalCare, 70 F.3d 783, 788 (4th

 

Cir. 1995); see Hedger v. Reliance Standard Life Ins. Co., Civ.

 

No. 04-1139, 2005 U.S. Dist. LEXIS 37071, at *3 (E.D. Va. June
24, 2005).

The Court finds that, in this case, Aetna’s decision was
supported by substantial evidence in the record and is reasonable
in light of that evidence. The record reflects that on July 31,
2017, both treating and independent medical professionals had
concluded that Plaintiff was capable of working in her usual
occupation. Further, examination records and objective tests
confirmed that Plaintiff was not suffering from any condition that

would limit her ability to work. Examinations performed by Dr.
Crutchfield were normal; in March 22, 2017, he stated that
Plaintiff could return to work with adjustments made to her
workspace. Similarly, practitioners at Fairfax Family Practice
Concussion Center told independent reviewing physician Dr. Siegel
that their examination did not yield any serious abnormalities and
that Plaintiff had not been compliant with treatment.

Defendants acknowledge, and the record reflects, that
Plaintiff experienced symptoms resulting from the February 2017
accident. Due to her headaches, neck and back pain, Plaintiff
received short-term disability benefits for the time-period she
was unable to work. However, subsequent tests indicated that
Plaintiff’s symptoms were not serious enough to prevent her from
working as of the start of the long-term-disability period.
Although they recommended that Plaintiff take some time off
after her accident, Plaintiff’s treating physicians believed she
could work as early as June 2017. They agreed she certainly was
ready to work by August 2017. Given this evidence, Aetna’s
decision that Plaintiff did not meet the Policy definition of
disability was reasonable.

Additionally, this decision is supported by the conclusions
of several independent, Board-certified reviewers. After
Plaintiff appealed Aetna’s decision, three independent
physicians were consulted. These physicians concluded that

Plaintiff had no functional impairment precluding her from full-
time work. Aetna’s reliance upon these expert opinions was
appropriate and provides support for its conclusion that
Plaintiff was ineligible for long-term disability benefits. See

Ellis v. Metro Life Ins. Co., 126 F.3d 228, 233-34 (4th Cir.

 

1997); Frankton, 2011 U.S. App. LEXIS 10542, at *14.

In light of this evidence, Defendant’s decision was
reasonable, and Plaintiff was provided a full and fair review on
appeal. Plaintiff contends that her case should be remanded
because Aetna did not provide her a copy of her claim file.
However, Plaintiff’s request for a copy of the file was not made
until the end of the appeal process. Although the original
denial letter informed her of her right to a copy of the file,
Plaintiff delayed. Plaintiff was aware of her right to request
the file during her initial claim assessment, prior to or after
the denial on August 1, 2017. Yet, she did not make her request
until the end of the appeal review. The fact remains that
Plaintiff cannot meet her burden of showing that she was
disabled under the Policy provisions as of August 21, 2017.
Therefore, Aetna’s decision denying Plaintiff long-term
disability benefits must be upheld.

For the forgoing reasons, this Court finds that Defendant
is entitled to summary judgment. An appropriate order shall

issue.

10
Vee ce- “on, HM etts..

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
January 313 2020

11
